448 F.2d 785
Edgar JAMES, Appellant,v.WEST VIRGINIA BOARD OF REGENTS, a statutory corporation, successor to the West Virginia Board of Education, et al., Appellees.
No. 71-1237.
United States Court of Appeals, Fourth Circuit.
Argued October 7, 1971.
Decided October 15, 1971.

Appeal from the United States District Court for the Southern District of West Virginia, at Bluefield, Sidney L. Christie, Judge.


1
Brown H. Payne, Beckley, W. Va., and C. C. Malone, Jr., Durham, N. C., for appellant.


2
Victor A. Barone, Asst. Atty. Gen. (Chauncey H. Browning, Jr., Atty. Gen. State of West Virginia, Cletus B. Hanley, Deputy Atty. Gen., and Joseph E. Hodgson, Asst. Atty. Gen. on the brief), for West Virginia Board of Regents.


3
Joseph M. Sanders, Bluefield, W. Va. (Sanders & Blue, Bluefield, W. Va., on the brief), for Board of Education of Mercer County.


4
Before WINTER and BUTZNER, Circuit Judges, and DUPREE, District Judge.

PER CURIAM:

5
Upon consideration of the briefs and oral argument, we conclude that the district judge's findings of fact are not clearly erroneous and that he applied correct principles of law to these facts. See James v. West Virginia Board of Regents, 322 F. Supp. 217 (S.D.W.Va. 1971).


6
The judgment is affirmed.